Citation Nr: 1004265	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO. 08-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from July 1965 through July 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.


FINDINGS OF FACT

The competent medical and lay evidence of record establishes 
that the Veteran's service connected bilateral pes planus is 
not manifested by marked deformity, accentuated pain on 
manipulation and use, swelling, or callosities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral pes planus are not met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, DC 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial rating in excess of 10 
percent for his service-connected bilateral pes planus. 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
separate rating codes for various disabilities. 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4. Evidence to be considered in the 
appeal of an initial rating is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability 
must be considered in the context of the whole recorded 
history. Consistent with the facts found, the ratings may be 
higher or lower for different segments of the time, i.e., 
the ratings may be "staged." Id.

The Veteran filed his service connection claim in July 2003. 
Service connection was granted in November 2007 and a 10 
percent rating was awarded with an effective date of July 8, 
2003, the date of the claim. The Veteran has perfected an 
appeal as to the initial rating.

The Board notes that assignment of a particular diagnostic 
code is dependent on the facts of each particular case. See 
Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology. In 
reviewing the claim for a higher rating, the Board must 
consider which diagnostic code or codes are most appropriate 
for application in the Veteran's case and provide an 
explanation for the conclusion. 
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this case, the Veteran's bilateral pes planus is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 
[flatfoot, acquired]. The evidence of record, specifically 
the October 2007 VA examination, indicates that the Veteran 
has been diagnosed with acquired bilateral pes planus. The 
Veteran's diagnosed foot condition corresponds precisely 
with the currently assigned Diagnostic Code. Moreover, the 
Veteran has not suggested that another code would be more 
appropriate.

The present 10 percent rating under DC 5276 represents a 
moderate disability, manifested by symptoms such as weight-
bearing over or medial to the great toe, inward bowing of 
the tendo Achillis, and pain on manipulation and use of the 
feet. For an increase to 30 percent, the Veteran's bilateral 
pes planus must be manifested by symptoms showing a severe 
disability, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities. A pronounced disability (with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances) will be rated 50 percent disabling 
where bilateral. See 38 C.F.R. § 4.71a, DC 5276 (2009).

The words "moderate," "severe," "pronounced" and "marked" 
are not defined in the VA Rating Schedule. Rather than 
applying a mechanical formula, the Board must evaluate all 
of the evidence to the end that its decisions are "equitable 
and just." 
See 38 C.F.R. § 4.6 (2009). The Board observes in passing 
that "moderate" is defined as "of average or medium quality, 
amount, scope, range, etc." Webster's New World Dictionary, 
Third College Edition (1988) 871. "Marked" is defined as 
"noticeable; obvious; appreciable; distinct; conspicuous." 
Id. at 828.

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint. 
See 38 C.F.R. § 4.71a, DC 5003 (2009). For the purpose of 
rating disabilities due to arthritis, the bilateral 
metatarsals are considered a group of minor joints. 
See 38 C.F.R. § 4.45 (2009). In this case, arthritis is not 
shown by the record.

The medical evidence in this case includes sparse private 
medical records, and an October 2007 VA examination report.

The Veteran was initially treated for an issue related to 
his feet in November and December 1986 when he was seen by 
Dr. M. for symptoms surrounding a bunion on his right foot. 
The same doctor submitted a report with regard to this claim 
in February 2004. At that time, the Veteran had bilateral 
foot pain with weight bearing. The mid foot area was noted 
as most painful. The Veteran tried arch supports, but they 
have not worked to reduce the pain. Physical examination 
revealed that "both feet are flat with moderate 
flexibility." Hallux valgus was present bilaterally of 
"moderate degree." No masses were palpable and no pressure 
sores were present, but there was tenderness in the mid 
foot. There are no additional treatment records from this 
physician. In fact, the February 2004 report specifically 
notes that the Veteran did not desire treatment.

In October 2007, the Veteran was afforded a VA foot 
examination. He reported having pain in his feet ever since 
initially being diagnosed with pes planus in service. He had 
no pain, weakness, stiffness, swelling, heat, or redness at 
the time of the examination. The Veteran reported that he 
occasionally has symptoms at rest, but always on standing or 
walking. He does not use crutches or corrective shoes or 
inserts, and the examiner noted a normal gait. The Veteran 
does not miss work, and has never been hospitalized due to 
his pes planus, but he is unable to stand on his feet for 
very long or run. The examiner noted that the Veteran has 
"moderate stage 2 pes planus," and that his arch improves 
somewhat when he stands on his tiptoes. Physical examination 
revealed that with weight-bearing there was no angulation to 
either foot, and that the Veteran "has very little forefoot 
malalignment." The examiner also noted that the plantar 
surfaces are "quite tender" in the mid portions over the 
plantar fascia, bilaterally.

There is essentially no additional evidence to support the 
Veteran's claim. He and his representative have submitted 
statements indicating their feeling that he is entitled to a 
rating in excess of 10 percent, but without any specific 
indications of symptoms to warrant such a higher rating. The 
only description of symptoms not noted in the examination 
reports are found in the Veteran's August 2009 statement 
cancelling his hearing request. He reported that while 
walking his feet roll; in particular, his "right foot rolls 
down to the left and left foot rolls down to the right." 
The Board notes that the Veteran's statements, while not 
competent evidence of current diagnoses, or connections to 
military service, are acceptable to prove symptomatology 
over a period of time. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992). Thus, the Board accepts the 
Veteran's statement as evidence that his feet roll when he 
walks.

Again, for an increase to 30 percent, the Veteran's 
bilateral pes planus must be manifested by symptoms showing 
a severe disability, with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities. The evidence in this case shows 
that his disability is manifested by pain on weight bearing, 
tenderness, and rolling while walking. There is no evidence 
of marked deformity, accentuated pain on manipulation and 
use, swelling, or callosities. As such, the evidence does 
not support the award of a 30 percent rating in this case.

Accordingly, the criteria for a rating in excess of 10 
percent under DC 5726 have not been met.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2009) and functional loss due 
to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2008). See, in 
general, DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, such as with Diagnostic Code 
5276, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not 
apply. See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Esteban Considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately. See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994). However, the evaluation of the 
same disability under various diagnoses is to be avoided. 
See 38 C.F.R. § 4.14 (2009); 
see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran is not entitled to a separate rating for hallux 
valgus, under DC 5280. The rating criteria for a compensable 
rating under this DC requires evidence showing unilateral 
hallux valgus, operated with resection of metatarsal head, 
or severe if equivalent to amputation of the great toe. In 
this case, the February 2004 private physician notes that 
hallux valgus is present to a "moderate degree."  This does 
not rise to the level of a separate compensable rating for 
hallux valgus under DC 5280.

Finally, however, the October 2007 VA x-ray examination 
report confirms bilateral hallux valgus deformity, with 
associated arthritic findings at the first MTP joint, with 
bilateral small inferior calcaneal spurs, but no additional 
significant arthritic findings. A separate 10 percent 
disability rating may be assigned under Diagnostic Code 5003 
with X-ray evidence of arthritis involving 2 or more minor 
joint groups. The bilateral metatarsals are considered a 
"group of minor joints". See 38 C.F.R. § 4.45(f) (2009). 
Thus, there is no finding in this case that 2 or more minor 
joint groups are affected by arthritis, such that a separate 
10 percent rating is warranted under DC 5003.

In short, for reasons expressed above the Board has 
concluded that the Veteran's bilateral pes planus warrants a 
10 percent rating, and no more, under Diagnostic Code 5276. 
An increase is not warranted based upon a review of the 
evidence of record.

Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 
See 38 C.F.R. § 3.321(b)(1) (2008); see also Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993). The Veteran's has not 
argued for assignment of an extraschedular rating, and the 
evidence does not support such an assignment. The Veteran 
specifically reported at his October 2007 VA examination 
that he does not miss work, and has never been hospitalized 
due to his pes planus. There is no other evidence to suggest 
the need for extraschedular consideration. The Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform 
the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the Veteran is expected 
to provide. 38 C.F.R. § 3.159(b)(1). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for bilateral pes planus. In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91. Also, 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) held that a 
claim for an initial disability rating is distinct from a 
claim for increased rating. Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify with regard to 
entitlement to an increased initial rating for bilateral pes 
planus has been satisfied.

VA also has a duty to assist the Veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service treatment records, private treatment 
records, and October 2007 VA examination report have been 
associated with the claims folder. The Veteran withdrew his 
hearing request, so this matter is decided without the 
benefit of a review any testimony.

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done 
everything reasonably possible to assist the Veteran. A 
remand for further development of this claim would serve no 
useful purpose. VA has satisfied its duty to assist the 
Veteran and further development is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


